Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1) Rotating disc assembly for carrying and thermal insulation…as in cl. 1
2) Air-blowing assembly for removing residual liquid…as in cl. 1
3) Detection assembly for detecting a number of luminescent photons…as in cl. 1
4) Sample feeding system for providing samples…as in cl. 1
5) Capillary tube push-out device for pushing the capillary tubes….as in cl. 1
6) Storage device for storing the reagents and providing the capillary tubes…as in . cl. 1
7) First driving device configured for driving the capillary tube push-out device…as in cl. 1
8) Waste liquid recycling device for recycling the reagents overflowing and dripping…as in cl. 1



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) Unclear from disclosure.  Examiner notes that pars. [0004,0096] references CN201910774133.7 (coinciding with publication number CN110514859A) as providing construction to the rotating disc assembly, air blowing assembly, and detection assembly, however such document, by way of the publication, is only provided in the record in a non-English form (appearing to be in the original Chinese).

2)  Unclear from disclosure. See above as in item 1).

3)  Unclear from disclosure. See above as in item 1).

4) Those structures as disclosed in par. [0021] and equivalents thereof.

5)  Those structures as disclosed in pars. [0037-0041] and equivalents thereof.
6)  Those structures as disclosed in par. [0029] and equivalents thereof.

7)  Those structures as disclosed in par. [0042] and equivalents thereof.

8)  Those structures as disclosed in par. [0044] and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural constitution and the relative structural arrangement of the parts of the chemiluminescent immunoassay analyzer are indefinitely defined herein.
As discussed, the metes and bounds of the constituent structural elements which provide the rotating disc assembly, air blowing assembly, and detection assembly for their recited functionalities are indefinitely defined and the specification is absent clarification thereto.
As discussed above, Examiner notes that pars. [0004,0096] references CN201910774133.7 (coinciding with publication number CN110514859A) as providing construction to the rotating disc assembly, air blowing assembly, and detection assembly, however such document, by way of the publication, is only provided in the record in a non-English form (appearing to be in the original Chinese).

Additionally, the arrangement sought is indefinitely defined due to the indefinite nature of the claims.
Herein, the recited further element of a “charging and recycling system” is provided with a parts listing to those elements recited therein and it is unclear how these elements (fixed seat, capillary tube push-out device, storage device, etc…) are relatively related/connected with one another so as to provide for the sought “charging and recycling system” and the functionalities thereof of the elements.
	The claims recite the various functionalties (by way of “used for”) in the body of the claim, however, the metes and bounds of the actual structural relationship among these elements which provide to yield the “charging and recycling system” are indefinitely defined.
	This is also seen with the remainder of the elements of the sought chemiluminescence immunoassay analyzer, wherein the paragraph beginning “…the fixed seat and the waste liquid recycling device are fixedly installed…” provide recitations that are couched in process-type recitations to various installing, and do not provide to clearly set forth the relative arrangement and connection of these elements along with any other further functionality Applicant intends to impart to these devices (Applicant may qualify that a particular connection is stable/fixed/welded/etc…or that certain elements are afforded to slide with respect to one another, however, the claims do not first clearly establish the relative arrangement and connection of these items).
	Further, the “first guide rail and first guide block” are recited in isolation and it is unclear where such first guide rail and first guide block reside. For example, are they connected with the bottom plate? 

	Lastly, the paragraph beginning with “…the waste liquid recycling device is located a central position of the bottom plate…” provides unclear metes and bounds to the structural arrangement of those elements listed therein wherein the terms “central,” “left,” and “right” are relative terms that are not particularly grounded and defined so as to set forth those portions/sides which are afforded and which are excluded by these recitations.

	These issues are also seen throughout the dependent claims, including narrative-type recitations which do not make clear the further structural aspects intended to be defined to the system, as well as various indefinitely defined relative spatial designations (below, right side, left side, etc…) that require further clarification as to the sought arrangement.

	Further, as discussed above in the Claim Interpretation section, items 4-8 are found to have corresponding structure(s) for their recited functionalities and the various dependent claims related thereto appear to provide redundant claim recitations to these items, wherein such structural elements are already read into these elements by way of claim 1.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest, as best understood herein, a chemiluminescence immunoassay analyzer as particularly recited in claim 1 and interpreted as best understood as discussed above in the body of the action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798